I concur in the reversal of the case, because in my opinion the evidence would not support a verdict finding appellant guilty of aggravated assault. The only serious injury shown is that in the back of the head, caused by Woody striking something in his fall. This injury, in my opinion, the evidence does not even suggest was the necessary or probable result of appellant's acts, and could not have been contemplated by him when he struck Woody in the face for calling him a liar. The blow in the face caused no injury, and the witnesses all say that it was but the spontaneous act of a man when called a liar.
The other matters presented, I do not think present any error.